DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group II (claims 22-31) in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-2, 6-8, 10, 12-15, 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 24-27, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the reactor" (emphasis added) in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether “the reactor” is referred to “the reactor tools” or not.
Claim 24 recites the limitation "controlling the one" (emphasis added) in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the claim whether the phrase “the one” in line 14 refers to “the one or more reactor tools”, “the one or more etching tools” or “the one or more arms”.
Claim 25 recites the limitation "the first stations" (occurs two times) in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the second stations" (occurs two times) in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
In line 3 of claim 27, the phrase “intensity of projection the reactant” (emphasis added).  It is unclear from the claim what “intensity of projection” means
Claims 26-27 are indefinite because they directly or indirectly depend on indefinite claim 25.
In claim 30, the applicants recited “the reactant comprising charged particles such as ions” (emphasis added) in line 5. Regarding claim 30, the phrase "such as"  renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 22-23, 28-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Toshima et al. (US 2001/0004066 A1).
As to claim 22, Toshima discloses an apparatus comprising:
one or more first region (10) (See Fig 2, Fig 5; );
a reactant (O2 and/or CF4) reacting with a surface of the substrate in the first region so as to form a reactive layer (6) on the substrate, wherein the reactant comprises a gas or a plasma, the substrate comprises a material, the reactive layer comprises a chemical compound including the reactant and the material (paragraph 0025-0028, 0038-0040, 0058-0059; Toshima’s claim 9);
one or more second regions (40) (Fig 4, Fig 5);
a liquid removing the reactive layer (6) in the one or more second regions, wherein the liquid selectively etches or dissolve the reactive layer (6) at a higher rate than the substrate (See Fig 1, Fig 4; paragraph 0040-0047).

As to claim 23, Toshima discloses the apparatus further comprises an conveyor (70 and/or 71a) conveying the substrate between the first region (10) and the second region (40) (See Fig 5, paragraph 0049-0053; Note: the examiner interprets the term “conveyor” means a person or thing that transport or communicates something; See evidence via https://www.google.com/search?q=conveyor+definition&rlz=1C1GCEA_enUS794US794&oq=conve&aqs=chrome.0.69i59l2j46i199i291i433i512j69i57j0i512j69i61j69i60l2.1048j0j1&sourceid=chrome&ie=UTF-8 )
Regarding to claim 28, Toshima discloses the reactant comprises at least one of halogen (i.e. CF4) that halogenates the surface or oxygen so as to form the reactive layer comprising an oxide (paragraph 0025-0028, 0038-0039).
As to claim 29, Toshima discloses one or more chambers comprising the first region, wherein the chamber (22) comprises a vacuum (exhaust device 35) or pressure below atmospheric pressure during reacting (See paragraph 0033-0035).
As to claim 30, Toshima disclose the apparatus further comprises one or more reactor tools each comprising one of the first region (10), an outlet connected to a source of the reactant (24, 25 or 26), the outlet for outputting the reactant towards the substrate in the first region, and electrodes (32 , 33) electrically connect to a voltage supply (power source 31) for accelerating the reactant comprising charged particles (i.e. plasma must comprises charged particles) toward the substrate (See Fig 2, paragraph 0030-0038);
One or more etching tool each comprises a bath, tank or spray system (See Fig 4), wherein
the liquid comprises a wet etchant (chemical solution (60) (paragraph 0042);
the sprayer system comprises a spray nozzle (52, 53) for spraying the reactive layer with the wet etchant;
the spray system comprises or coupled to a reservoir (60) containing wet etchant (See fig 4, paragraph 0041-0047, paragraph 0050-0053).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Toshima et al. (US 2001/0004066 A1) as applied to claims 22-23, 28-30 above, and further in view of Pasquale et al. (US 2022/0136104 A1).
As to claim 25, Toshima discloses the apparatus comprising a computer (i.e. controller (a) instructing movement of the substrate to one of the first station (10) comprising one of the first regions and controlling a reaction; and instructing movement of the substrate to one of the second station (40) comprising one of the second regions and controlling the reacting using the liquid (Fig 2, Fig 5, paragraph 0029-0038, 0043-0056).
	As to claim 25, Toshima fails to disclose wherein a computer instructing a repeating of step(a) and (b) so as to perform a plurality of cycles each comprising the step (a) and the step (b).  Pasquale discloses a computer (238) instructing a repeating of step(a) and (b) so as to perform a plurality of cycles each comprising the step (a) and the step (b) (See paragraph 0072, 00093-0100, 0132-0138).  It would have been obvious to one of ordinary skill in the art, to modify Toshima in view of Pasquale by having a computer instructing a repeating of step(a) and (b) so as to perform a plurality of cycles each comprising the step (a) and the step (b) because the computer helps to control the process parameter for each cycles.

11.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Toshima et al. (US 2001/0004066 A1) as applied to claims 22-23, 28-30 above, and further in view of Donnelly et al. (US 2011/0139748 A1).
As to claim 31, Toshima discloses the computer (i.e. controller) controlling a projection of the reactant onto the surface or exposing the surface to the reactant and the material is not ejected from the substrate (paragraph 00028-0039).  As to claim 31, Toshima fails to disclose that the reactant’s energy is below that required for physical sputtering of the surface.  Donnelly discloses it is possible to control the energy of the reactant in order to avoid physical sputtering (paragraph 0045-0047, 0067).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toshima in view of Donnelly by controlling the reactant’s energy is below that required for physical sputtering of the surface because control of the ion energy distribution is critical to effect chemical sputtering of the chemisorbed halogenated layer, without physical sputtering of the underlying substrate, this method of obtaining extremely narrow IEDs, and thus extreme selectivity, is an effective means to achieve ALET with monolayer accuracy (See Donnelly’s paragraph 0067).

Allowable Subject Matter
12.	Claims 24, 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 24, the cited prior arts fail to disclose or suggest wherein the computer: instructs a repeat of steps (a) and (b) so as to perform a plurality of etching cycles each comprising the step (a) and the step (b), wherein: the cycles include a first cycle and a second cycle subsequent to the first cycle, the second cycle forms the reactive layer that is thinner as compared to the reactive layer formed in the first cycle, so that the wet etching in the second cycle etches the reactive layer with a finer resolution as compared to the wet etching in the first cycle is combination with all other limitations in the claims.
As to claims 26-27, the cited prior arts fail to disclose or suggest the cycles include a first cycle and a second cycle subsequent to the first cycle,
the computer controls the reacting so that the second cycle forms the reactive layer having a thickness that is thinner as compared to the reactive layer formed in the first cycle, so that the liquid in the second cycle removes the reactive layer with a finer resolution as compared to in the first cycle in combination with all other limitation in the claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713